                       Case 2:18-cr-00265-JTM-DPC Document 64 Filed 06/02/21 Page 1 of 6
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 1



                                          UNITED STATES DISTRICT COURT
                                                        Eastern District of Louisiana
              UNITED STATES OF AMERICA                                    )         JUDGMENT IN A CRIMINAL CASE
                                                                          )
                              v.                                          )
                     BRYAN JOSEPH                                         )
                         a/k/a "Ras"                                      )         Case Number:           18cr265 "H"
                      a/k/a "Rakeem"                                      )
                  a/k/a "Nathan St. Brice"                                )         USM Number:            37720-034
                   a/k/a "Necole Kelson"                                  )
                                                                          )         Jeffrey D. Hufft
                                                                                    Defendant’s Attorney
THE DEFENDANT:
T pleaded guilty to count            1 of the Superseding Bill of Information on November 19, 2019.

G pleaded nolo contendere to count(s)
   which was accepted by the court.
G was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                                                     Count
18 U.S.C. § 841(a)(1) and         Distribution of a quantity of a mixture or substance containing a detectable amount of                  1
841(b)(1)(C)                      heroin.



       The defendant is sentenced as provided in pages 2 through                6          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has been found not guilty on count(s)
T Count(s)       the original indictment                T is      G are dismissed on the motion of the United States, as to this defendant.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                         June 2, 2021
                                                                         Date of Imposition of Judgment




                                                                         Signature of Judge




                                                                         Jane Triche Milazzo, United States District Judge
                                                                         Name and Title of Judge


                                                                         June 2, 2021
                                                                         Date
                      Case 2:18-cr-00265-JTM-DPC Document 64 Filed 06/02/21 Page 2 of 6
AO 245B (Rev. 09/19) Judgment in Criminal Case
                      Sheet 2 — Imprisonment

                                                                                                   Judgment — Page      2       of   6
 DEFENDANT:                    BRYAN JOSEPH a/k/a "Ras" a/k/a "Rakeem" a/k/a "Nathan St. Brice a/k/a "Necole Kelson"
 CASE NUMBER:                  18cr265 "H"

                                                          IMPRISONMENT
          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:

 240 months.


      T The court makes the following recommendations to the Bureau of Prisons:

           - designate the defendant to a facility that can accommodate his medical needs
           - defendant shall be given credit for time served


      T The defendant is remanded to the custody of the United States Marshal.

      G The defendant shall surrender to the United States Marshal for this district:
           G at                                  G a.m.      G p.m.          on                                             .

           G as notified by the United States Marshal.

      G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           G before 2 p.m. on                                            .

           G as notified by the United States Marshal.
           G as notified by the Probation or Pretrial Services Office.


                                                                RETURN
 I have executed this judgment as follows:




           Defendant delivered on                                                       to

 at                                               , with a certified copy of this judgment.



                                                                                                 UNITED STATES MARSHAL


                                                                         By
                                                                                              DEPUTY UNITED STATES MARSHAL
                       Case 2:18-cr-00265-JTM-DPC Document 64 Filed 06/02/21 Page 3 of 6
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3 — Supervised Release
                                                                                                      Judgment—Page     3     of        6
DEFENDANT:                   BRYAN JOSEPH a/k/a "Ras" a/k/a "Rakeem" a/k/a "Nathan St. Brice a/k/a "Necole Kelson"
CASE NUMBER:                 18cr265 "H"

                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
3 years.




                                                      MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            G The above drug testing condition is suspended, based on the court's determination that you
                pose a low risk of future substance abuse. (check if applicable)
4.    G You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
         restitution. (check if applicable)
5.    T You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    G You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.    G You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                       Case 2:18-cr-00265-JTM-DPC Document 64 Filed 06/02/21 Page 4 of 6
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A — Supervised Release
                                                                                              Judgment—Page        4        of         6
DEFENDANT:                     BRYAN JOSEPH a/k/a "Ras" a/k/a "Rakeem" a/k/a "Nathan St. Brice a/k/a "Necole Kelson"
CASE NUMBER:                   18cr265 "H"

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your re lease
from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and when
you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying the
probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to take
any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from doing
so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses you from doing
so. If you plan to change where you work or anything about your work (such as your position or your job responsibilities), you must notify
the probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible due to
unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been convicted
of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without first
getting the permission of the court.
12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may require
you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the person and confirm
that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                   Date
                       Case 2:18-cr-00265-JTM-DPC Document 64 Filed 06/02/21 Page 5 of 6
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3D — Supervised Release
                                                                                              Judgment—Page     5    of       6
DEFENDANT:                  BRYAN JOSEPH a/k/a "Ras" a/k/a "Rakeem" a/k/a "Nathan St. Brice a/k/a "Necole Kelson"
CASE NUMBER:                18cr265 "H"

                                         SPECIAL CONDITIONS OF SUPERVISION


1)   The defendant shall participate in an approved treatment program for drug and/or alcohol abuse and abide by all supplemental
     conditions of treatment, which may include urinalysis testing. Participation may include inpatient/outpatient treatment. The
     defendant shall contribute to the cost of this program to the extent that the defendant is deemed capable by the United States
     Probation Officer. While under supervision, the defendant shall submit to random urinalysis testing, as directed by the United
     States Probation Officer.

2)   The defendant shall pursue his HiSET or vocational training that will equip him for suitable employment as approved by the
     United States Probation Officer.

3)   The defendant shall maintain full-time, legitimate employment and not be unemployed for a term of more than 30 days unless
     excused for schooling, training, or other acceptable reasons. Further, the defendant shall provide documentation including,
     but not limited to pay stubs, contractual agreements, W-2 Wage and Earning Statements, and other documentation requested
     by the United States Probation Officer. If unemployed, the defendant shall participate in employment readiness programs,
     as approved by the probation officer.

4)   As directed by the probation officer the defendant shall participate in an approved cognitive behavioral therapeutic treatment
     program and abide by all supplemental conditions of treatment. The defendant shall contribute to the cost of this program
     to the extent that the defendant is deemed capable by the United States Probation Officer.

5)   The defendant shall submit his person, residence, office or vehicle to a search, conducted by a United States Probation Officer
     at a reasonable time in a reasonable manner, based upon reasonable suspicion that contraband or evidence of a violation of
     a condition of supervision may exist; failure to submit to a search may be grounds for revocation; the defendant shall warn
     any other resident(s) that the premises may be subject to searches pursuant to this condition.
                       Case 2:18-cr-00265-JTM-DPC Document 64 Filed 06/02/21 Page 6 of 6
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 — Criminal Monetary Penalties
                                                                                                     Judgment — Page     6      of        6
 DEFENDANT:                         BRYAN JOSEPH a/k/a "Ras" a/k/a "Rakeem" a/k/a "Nathan St. Brice a/k/a "Necole Kelson"
 CASE NUMBER:                       18cr265 "H"

                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.
 T    The Court finds that the defendant is not able to pay a fine. Accordingly, no fine shall be imposed.

                  Assessment         Restitution                        Fine                  AVAA Assessment*            JVTA Assessment**
 TOTALS       $ 100.00             $ 0                             $    0                   $ 0                        $ 0
 T The special assessment is due immediately.

 G The determination of restitution is deferred until                    . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 G The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                Total Loss***                        Restitution Ordered                 Priority or Percentage




 TOTALS                               $                                        $


 G     Restitution amount ordered pursuant to plea agreement $

 G     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 G     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       G the interest requirement is waived for the            G fine    G restitution.
       G the interest requirement for the           G fine      G restitution is modified as follows:

 * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 *** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
